Title: To George Washington from Ezekiel Cheever, 3 September 1778
From: Cheever, Ezekiel
To: Washington, George


          
            Hond Sir
            Springfield [Mass.] Sepbr 3. 1778
          
          I have the honor to acknowledge the receipt of your Excellencys Letter the 31st ulto
            and observe the Contents & will take all necessary precautions respecting the
            Same. Will write immediately to his Excelly Govr Trumbull to give me the earliest Notice
            in Case the Enemy Should make a Landing upon the Coast of Connecticut, and If He
            apprehends it adviseable or necessary to remove the public Stores from this Place; to
            grant me as many Teams as possible for the purpose.
          Yesterday I recd an order from Genl Heath to Send to Boston with the utmost dispatch,
            100,000 on Cart’gs. 4 doz. portfires Four Tons Cannon Powder all wch is gone forward,
            His honrs letter is Dated the 31st ulto. He Sayes a Fleet of Ships are now in our Bay,
            But who or what  they are is yet unknown—perhaps they are the Ships
            your Excellency mentions ever Solictous Sir for your Health & Prosperity—I have
            the Honor to be your Excellencys Obedt Hume Servt
          
            Ezekl Cheever D.C.G. M. Stores
          
        